Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
  141439-40 & (126)                                                                                     Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  PATRICK MCCARTHY,                                                                                    Alton Thomas Davis,
                                                                                                                          Justices
           Plaintiff-Appellant,
  v                                                                  SC: 141439-40
                                                                     COA: 293482; 293483
                                                                     Oakland CC: 2008-089426-NO;
  EDWARD SOSNICK, WENDY L. POTTS,                                    2008-094425-NO
  KEVIN M OEFFNER, RICHARD M LYNCH,
  JEANNE STEMPIEN, KATHLEEN J.
  MCCANN, THOMAS J RYAN, BARRY M
  GRANT, MICHAEL J TALBOT, DIANE M
  GARRISON, NANCY J DIEHL, RONALD F
  ROSE, NANCY J GRANT, GOVERNOR OF
  MICHIGAN, ATTORNEY GENERAL,
  OAKLAND COUNTY CIRCUIT COURT,
  and JUDICIAL TENURE COMMISSION,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 16, 2010 and
  June 23, 2010 orders of the Court of Appeals is considered, and it is DENIED, because
  we are not persuaded that the questions presented should be reviewed by this Court. The
  motion for sanctions is GRANTED, based on the plaintiff’s inflammatory and
  unsubstantiated accusations regarding the conduct of the defendants and the Court of
  Appeals. The plaintiff is ordered to pay this Court $250 within 28 days of the date of this
  order.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2010                   _________________________________________
         d0830                                                                  Clerk